Case: 20-30510   Document: 00515870047   Page: 1    Date Filed: 05/20/2021




          United States Court of Appeals
               for the Fifth Circuit                  United States Court of Appeals
                                                               Fifth Circuit

                                                             FILED
                                                         May 20, 2021
                            No. 20-30510
                                                        Lyle W. Cayce
                          Summary Calendar
                                                             Clerk


   Lawrence Richardson; Andrew Hill; Arthur
   Hutchinson Terry; Bernell Roman, Jr.; Claudia Boyle,
   et al

                                                   Plaintiffs—Appellees,

                                versus

   Famous Bourbon Management Group, Incorporated;
   Fiorella's on Decatur, Incorporated; Guy Olano, Jr.,
   P.O. Box 57809, New Orleans, LA 70157, doing business as
   Jazz Cafe, doing business as Fiorella's Cafe, doing
   business as Beerfest; Platinum Bourbon, Incorporated;
   Silver Bourbon, Incorporated; Brass Bourbon,
   Incorporated; Bourbon Burlesque Club, Incorporated,
   Temptations; 327 Bourbon Street, Incorporated;
   Temptations, Incorporated; La Beauti, Incorporated;
   Fais Deaux-Deaux, Incorporated, also known as Last
   Call; Jaxx House, Incorporated, Erroneously referred
   to as Jaxx's House, Incorporated, also known as Jazz
   Cafe; Manhattan Fashion, L.L.C., also known as Scores
   West; N'Awlins Entertainment of Louisiana,
   Incorporated, also known as N'Awlins Entertainment
   Group,

                                              Defendants—Appellants.
Case: 20-30510       Document: 00515870047          Page: 2   Date Filed: 05/20/2021

                                     No. 20-30510



                           Appeal from the United States
                 District Court for the Eastern District of Louisiana
                       No. 2:15-CV-5848; No. 2:17-CV-1093;
                                  No. 2:18-CV-6573


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          This appeal concerns the district court’s enforcement of a settlement
   agreement in consolidated actions under the Fair Labor Standards Act by
   former employees of a group of New Orleans restaurants. We affirm.
                                          I.
          On January 20, 2020, two weeks before trial, the parties reached a
   settlement agreement mediated by a magistrate judge. The parties submitted
   a Memorandum of Settlement for the district court’s approval and for entry
   of a consent judgment. The district court entered a 60-day Order of Dismissal
   on January 3, 2020, and because it concluded that it must approve the
   settlement’s fairness under the FLSA, directed the parties to submit a
   proposed consent judgment, reserving jurisdiction until the consent
   judgment was entered. On March 2, 2020, the parties moved for an extension
   of time to finalize the settlement documents. The district court granted the
   motion and reset the deadline for the finalized settlement agreement to
   March 17, 2020.
          After the defendants changed counsel, the parties were unable to
   agree on a consent judgment. The district court then reopened the case, held
   several status conferences, and “repeatedly ordered the parties to confect a



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-30510      Document: 00515870047           Page: 3    Date Filed: 05/20/2021




                                     No. 20-30510


   consent judgment as set forth in the agreed upon Memorandum of
   Settlement signed in January 2020.” Finally, on July 8, 2020—more than
   seven months after settlement was reached, during which time the
   defendants lodged several arguments that the district court deemed frivolous
   — the district court ordered the plaintiffs to file the instant motion to enforce
   the settlement agreement. The defendants also submitted a proposed
   consent judgment and distribution chart showing each plaintiff’s entitlement
   mirroring the plaintiff’s proposed orders, with minor language changes. After
   briefing and argument from both sides, the district court granted the motion
   to enforce the settlement and entered the plaintiffs’ proposed judgment. The
   defendants timely appealed to this court.
                                          II.
          Having expressly retained jurisdiction to enforce the settlement in its
   dismissal order, the district court had jurisdiction to enforce the settlement
   agreement. See Kokkenen v. Guardian Life Ins. Co. of America, 511 U.S. 375,
   378 (1994). (holding that a district court can retain jurisdiction over a
   settlement by either embodying the settlement contract in an order or
   expressly retaining jurisdiction to enforce the settlement). We have
   jurisdiction under 28 U.S.C. § 1291 over this appeal from a final judgment.
          A district court has inherent power to enforce settlement agreements
   in cases pending before it. Mid-South Towing Co. v. Har-Win, Inc., 733 F.2d
   386 (5th Cir. 1984). This court looks to Louisiana law to determine the
   validity and construction of the settlement agreement. See Lockette v.
   Greyhound Lines, Inc., 817 F.2d 1182, 1185 (5th Cir. 1987) (“Although federal
   courts possess the inherent power to enforce agreements entered into in
   settlement of litigation, the construction and enforcement of settlement
   agreements is governed by the principles of state law applicable to contracts
   generally.”). Louisiana Civil Code Article 3071 governs the enforcement of




                                          3
Case: 20-30510      Document: 00515870047           Page: 4    Date Filed: 05/20/2021




                                     No. 20-30510


   settlement agreements. The settlement agreement between the plaintiffs and
   the defendants can be enforced on a finding that a binding, written agreement
   exists under Louisiana law. Lee v. Hunt, 631 F.2d 1171, 1173-74 (5th Cir.
   1980). The defendants do not contest before this court that the parties
   reached a binding agreement; they argue only that the terms entered by the
   district court in the Consent Judgment differ from those agreed to in the
   Memorandum of Settlement. Under Louisiana law, we review de novo a
   district court’s interpretation of a contract. See Gebreyesus v. F.C. Schaffer &
   Assocs., Inc., 204 F.3d 639, 642 (5th Cir. 2000) (citing, e.g., Patterson v. City
   of New Orleans, 686 So.2d 87, 90 (La. Ct. App. 1996)); Claimant ID
   100197593 v. BP Expl. & Prod., Inc., 666 F. App’x 358, 360 (5th Cir. 2016)
   (“Because the interpretation of a settlement agreement is a question of
   contract law, we review de novo.”).
                                         III.
          The Memorandum of Settlement called for the defendants to pay
   $800,000, in annual installments of $200,000, on March 15 of each year until
   2023. The Memorandum of Settlement further provided:
          The foregoing shall be reduced to a Consent Judgment subject
          to Court approval.
          a. Each defendant-employer shall be liable for their respective
          pro rata share of amounts due to each of their employees. In
          addition to the obligation to pay by each defendant, the sum
          due shall be guaranteed by Guy W. Olano, Jr., Famous Bourbon
          Management Group, Inc., Silver Bourbon and Temptations,
          Inc.
          b. All attorneys’ fees and court costs shall be paid from the
          foregoing fund. The payments shall be paid from an escrow
          account administered by a qualified accountant or
          administrator designated by the parties paid for by defendants.




                                          4
Case: 20-30510       Document: 00515870047           Page: 5    Date Filed: 05/20/2021




                                      No. 20-30510


           c. Each claimant shall produce the following documentation for
           approval of the administrator: (1) valid identification; (2) social
           security card; (3) executed IRS form W9.
           d. The amount of payment to each claimant shall be designated
           by their counsel and approved by the Court.
           e. The terms of this settlement shall be confidential and shall
           not be disclosed by the parties.
           f. The record and resulting Consent Judgment shall be sealed.
           The Court shall retain jurisdiction over this matter.
           Defendants shall pay the mediation fees of Perry Dampf and
           Judge Daniel Knowles (ret.).
           g. This shall be in full and final settlement of all claims of the
           plaintiffs/claimants and the Court shall enter dismissals with
           prejudice in favor of the defendants, Joseph Ascani and Guy W.
           Olano, III.

   The Memorandum of Settlement further provides that “[t]he parties hereto
   acknowledge that each has the authority to execute this document to be fully
   binding on behalf of the person or entity indicated” and that “[t]he parties
   . . . agree that by executing this agreement they are binding themselves to the
   agreement.” The Consent Judgment that the district court entered also
   provides that “[e]ach defendant-employer shall be liable for their respective
   pro rate share of amounts due to each of their employees,” and references an
   attached “Distribution Chart” setting the “amount of payment to each
   claimant.” The Distribution Chart is a spreadsheet listing each plaintiff, the
   amount of each installment check, and the “Companies Claimant Worked
   For.”
           The defendants primarily argue before this court that they never
   agreed to the Distribution Chart, which they say violates the terms of the
   Memorandum of Settlement. They contend that although the Memorandum
   of Settlement provides that each defendant shall be liable for its “pro rata
   share of amounts due to each of [its] employees,” the Distribution Chart




                                           5
Case: 20-30510      Document: 00515870047           Page: 6   Date Filed: 05/20/2021




                                     No. 20-30510


   “requires each defendant to pay the entirety of each claim if the employee
   worked for more than one defendant.”
          The defendants base their arguments on a misreading of the Consent
   Judgment and Distribution Chart. The Memorandum of Settlement provides
   that “[e]ach defendant-employer shall be liable for their respective pro rata
   share of amounts due to each of their employees.” It further states that
   “[t]he amount of payment to each claimant shall be designated by their
   counsel and approved by the Court.” Consistently with this agreement, the
   Consent Judgment provides that “[e]ach defendant-employer shall be liable
   for their respective pro rata share of amounts due to each of their
   employees.” Also consistently with this agreement, the Consent Judgment
   incorporates a Distribution Chart, submitted by the plaintiffs but apparently
   based on information generated by the defendants, which shows the amount
   of payment owed to each claimant. Rather than requiring any defendant to
   pay more than its pro rata share, the Distribution Chart shows each
   claimant’s entitlement and the defendants responsible for paying their pro
   rata share of that entitlement.
          It is unclear where the defendants got the idea that any are obliged to
   “to pay the entirety” to claimants who worked for more than one restaurant,
   as this language appears in neither the Memorandum of Settlement, the
   Consent Judgment, nor the Distribution Chart. As the district court
   concluded, “[none] of these documents contain language that would make
   each Defendant responsible for the entirety of a Plaintiff’s claim if the
   Plaintiff worked for more than one Defendant.” Instead, the Consent
   Judgment, by incorporating the Distribution Chart, lists the amount due to
   each claimant and the individual defendants who are, together, responsible
   for that amount, leaving it up to those defendants to determine the amount
   each will pay as their pro rata share. If the defendants refuse or are unable to
   pay, “Guy W. Olano, Jr., [Famous Bourbon], Silver Bourbon and



                                          6
Case: 20-30510      Document: 00515870047          Page: 7   Date Filed: 05/20/2021




                                    No. 20-30510


   Temptations, Inc.” are responsible as guarantors under the Memorandum of
   Settlement. In short, the plaintiffs have not claimed that any defendant is
   responsible for paying more than its pro rata share, the district court has not
   so concluded, and no document reflects such an obligation.
          Having found no error in the district court’s interpretation of the
   Memorandum of Settlement, the judgment below is AFFIRMED.




                                          7